DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uprety et al. (US 2017/0150659 – hereafter Uprety’659) in view of Uprety et al. (US 2015/0096969 – hereafter Uprety’969).
Considering claim 1, Uprey’659 teaches a transparent conductive substrate with a plurality of electrically conductive lines thereon (abstract).  The conductive transparent material is taught to be used in de-icing and de-fogging application for windshields, etc. of vehicles (Paragraph 2) (i.e. a vehicle transparency).  Figure 22 (reproduced below) teaches an embodiment of substrate (820) with heater film (824) thereon and continuous across the substrate (Paragraphs 113-114).  Feature (826) is mentioned as being optional (Paragraph 114) and therefore may be omitted.  The heater layer may be ITO or other heater materials known in the art (Paragraph 113).  However, Uprey’659 does not disclose where the heater layer is a transparent metal with electrically conductive lines directly thereon and where the electrically conductive 

    PNG
    media_image1.png
    202
    330
    media_image1.png
    Greyscale

In a related field of endeavor, Uprety’969 teaches heater layers used in deicing and defogging of vehicle windows (Paragraphs 1-2).  An embodiment is taught of a heater layer of ITO and a further layer of conductive lines inkjet printed thereon (Paragraph 111) and where the thickness of the electrically conductive lines may be in the range of 50 nm to about 5 microns (Paragraph 43).  The heater layer is taught to comprise transparent conductive oxide materials, such as ITO, or a transparent conductive metal, such as Au, Ag, Pd, etc., having a sheet resistance of 0.02-1,000 ohms/sq (Paragraph 51) and may have a light transmission in the range of 70-85% (i.e. visible light transmittance) and the thickness of the heater layer is 200-2,000 nm (Paragraph 52). 
As Uprety’659 and Uprety’969 teach heater layers for vehicle windows, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Uprety’659 and to substitute the heater layer taught by Uprety’969 as this is considered a substitution of one conventionally known heater layer for another and one would have had a reasonable expectation of success.  Further, the prima facie case of obviousness exists.  See MPEP 2144.05.  As of the writing of this Office action no demonstration of a criticality to the claimed ranges or thickness ratio has been presented.
Considering claims 2-3, Uprety’969 teaches transparent oxides for the heater layer including ITO, AZO, etc. and the combination thereof with the transparent metal layer (Paragraph 51).
Considering claim 4, Uprety’969 teaches where the transparent conductive metal comprises Au, Ag, Pd, etc. (Paragraph 51).
Considering claim 5, Uprety’969 teaches where the conductive lines may be a conductive mesh (Paragraph 111).
Considering claim 6, Uprety’969 teaches where the sheet resistance of the heat layer may be 0.02-1,000 ohms/sq (Paragraph 51).  See MPEP 2144.05.  While not expressly taught as “measured using bus bars” as claimed, this is considered a product-by-process limitation and is not considered to structurally limit the coating, absent an objective showing.  See MPEP 2113.
Considering claim 7, Uprety’969 teaches where the conductive lines comprise Au, Ag, Pd, Pt, etc. (Paragraph 51).
Considering claim 8
Considering claims 9-12, Uprety’659 teaches where the EMI shielding of the coating is about 1-80 dB at 100 kHz-1 GHz and about 20-50 dB for 1-18 GHz (Paragraph 100).  See MPEP 2144.05.
Considering claims 13-14, Uprety’659 teaches where the coating is on a substrate (Paragraph 7) and where the substrate may be glass, acrylics, etc. (Paragraph 74).
Considering claim 15, Uprety’659 teaches where a top coat (829) may be included on the conductive lines (Paragraph 117).
Considering claims 16, Uprety’659 teaches where the coating de-ices the substrate (Paragraph 85).
Considering claim 19, Uprety’659 teaches where the EMI shielding of the coating is about 1-80 dB at 100 kHz-1 GHz and about 20-50 dB for 1-18 GHz (Paragraph 100).  See MPEP 2144.05.
Considering claim 20, Uprety’659 teaches where the coating is a transparency in a vehicle (Paragraph 6).

Response to Arguments
Applicant's arguments filed 20 December 2021 regarding 35 USC 103 rejections have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that Fig. 22 of Uprety’659 teaches feature (826) which is a sensor and is expressly omitted from the instant claims and therefore one of ordinary skill in the art would not arrive at the instant invention per Paragraph 114 of the 826 may be on the heater film 824” and this is considered to teach where the sensor is an optional material.  Accordingly, this is considered to teach where one of ordinary skill in the art would omit the sensor as prior art is relevant for all that it discloses per MPEP 2123.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784